 



EXHIBIT 10.1

Master Securities Loan Agreement

--------------------------------------------------------------------------------

     
Dated as of:
  April 13, 2005
 
   
Between:
  Lorber Epsilon 1999 Limited Partnership (“Lender”)
and Jefferies & Company, Inc. (“Borrower”)



1.   Applicability.       From time to time the parties hereto may enter into
transactions in which Lender will lend to Borrower certain Securities (as
defined herein) against a transfer of Collateral (as defined herein). Each such
transaction shall be referred to herein as a “Loan” and, unless otherwise agreed
in writing, shall be governed by this Agreement, including any supplemental
terms or conditions contained in an Annex or Schedule hereto and in any other
annexes identified herein or therein as applicable hereunder. Capitalized terms
not otherwise defined herein shall have the meanings provided in Section 24.  
2.   Loans of Securities.



  2.1   Subject to the terms and conditions of this Agreement, Borrower or
Lender may, from time to time, seek to initiate a transaction in which Lender
will lend Securities to Borrower. Borrower and Lender shall agree on the terms
of each Loan (which terms may be amended during the Loan), including the issuer
of the Securities, the amount of Securities to be lent, the basis of
compensation, the amount of Collateral to be transferred by Borrower, and any
additional terms. Such agreement shall be confirmed (a) by a schedule and
receipt listing the Loaned Securities provided by Borrower to Lender in
accordance with Section 3.2, (b) through any system that compares Loans and in
which Borrower and Lender are participants, or (c) in such other manner as may
be agreed by Borrower and Lender in writing. Such confirmation (the
“Confirmation”), together with the Agreement, shall constitute conclusive
evidence of the terms agreed between Borrower and Lender with respect to the
Loan to which the Confirmation relates, unless with respect to the Confirmation
specific objection is made promptly after receipt thereof. In the event of any
inconsistency between the terms of such Confirmation and this Agreement, this
Agreement shall prevail unless each party has executed such Confirmation.    
2.2   Notwithstanding any other provision in this Agreement regarding when a
Loan commences, unless otherwise agreed, a Loan hereunder shall not occur until
the Loaned Securities and the Collateral therefor have been transferred in
accordance with Section 15.

1



--------------------------------------------------------------------------------



 



3.   Transfer of Loaned Securities.



  3.1   Unless otherwise agreed, Lender shall transfer Loaned Securities to
Borrower hereunder on or before the Cutoff Time on the date agreed to by
Borrower and Lender for the commencement of the Loan.     3.2   Unless otherwise
agreed, Borrower shall provide Lender, for each Loan in which Lender is a
Customer, with a schedule and receipt listing the Loaned Securities. Such
schedule and receipt may consist of (a) a schedule provided to Borrower by
Lender and executed and returned by Borrower when the Loaned Securities are
received, (b) in the case of Securities transferred through a Clearing
Organization which provides transferors with a notice evidencing such transfer,
such notice, or (c) a confirmation or other document provided to Lender by
Borrower.     3.3   Notwithstanding any other provision in this Agreement, the
parties hereto agree that they intend the Loans hereunder to be loans of
Securities. If, however, any Loan is deemed to be a loan of money by Borrower to
Lender, then Borrower shall have, and Lender shall be deemed to have granted, a
security interest in the Loaned Securities and the proceeds thereof.



4.   Collateral.



  4.1   Unless otherwise agreed, Borrower shall, prior to or concurrently with
the transfer of the Loaned Securities to Borrower, but in no case later than the
Close of Business on the day of such transfer, transfer to Lender Collateral
with a Market Value at least equal to the Margin Percentage of the Market Value
of the Loaned Securities.     4.2   The Collateral transferred by Borrower to
Lender, as adjusted pursuant to Section 9, shall be security for Borrower’s
obligations in respect of such Loan and for any other obligations of Borrower to
Lender hereunder. Borrower hereby pledges with, assigns to, and grants Lender a
continuing first priority security interest in, and a lien upon, the Collateral,
which shall attach upon the transfer of the Loaned Securities by Lender to
Borrower and which shall cease upon the transfer of the Loaned Securities by
Borrower to Lender. In addition to the rights and remedies given to Lender
hereunder, Lender shall have all the rights and remedies of a secured party
under the UCC. The Collateral will be held by Borrower in a segregated account.
    4.3   Except as otherwise provided herein, upon transfer to Lender of the
Loaned Securities on the day a Loan is terminated pursuant to Section 6, Lender
shall be obligated to transfer the Collateral (as adjusted pursuant to
Section 9) to Borrower no later than the Cutoff Time on such day, or, if such
day is not a day on which a transfer of such collateral may be effected under
Section 15, the next day on which such a transfer may be effected.     4.4   If
Borrower transfers Collateral to Lender, as provided in Section 4.1, and Lender
does not transfer the Loaned Securities to Borrower, Borrower shall have the

2



--------------------------------------------------------------------------------



 



      absolute right to the return of the Collateral; and if Lender transfers
Loaned Securities to Borrower and Borrower does not transfer Collateral to
Lender as provided in Section 4.1, Lender shall have the absolute right to the
return of the Loaned Securities.



  4.5   Borrower may, upon reasonable notice to Lender (taking into account all
relevant factors, including industry practice, the type of Collateral to be
substituted, and the applicable method of transfer), substitute Collateral for
Collateral securing any Loan or Loans; provided, however, that such substituted
Collateral shall (a) consist only of cash, securities or other property that
Borrower and Lender agreed would be acceptable Collateral prior to the Loan or
Loans and (b) have a Market Value such that the aggregate Market Value of such
substituted Collateral, together with all other Collateral for Loans in which
the party substituting such Collateral is acting as Borrower, shall equal or
exceed the agreed upon Margin Percentage of the Market Value of the Loaned
Securities.     4.6   Prior to the expiration of any letter of credit supporting
Borrower’s obligations hereunder, Borrower shall, no later than the Extension
Deadline, (a) obtain an extension of the expiration of such letter of credit,
(b) replace such letter of credit by providing Lender with a substitute letter
of credit in an amount at least equal to the amount of the letter of credit for
which it is substituted, or (c) transfer such other Collateral to Lender as may
be acceptable to Lender.



5.   Fees for Loan.



  5.1   Unless otherwise agreed, (a) Borrower agrees to pay Lender a loan fee (a
“Loan Fee”), computed daily on each Loan based on the aggregate Market Value of
the Loaned Securities on the day for which such Loan Fee is being computed, and
(b) Lender agrees to pay Borrower a fee or rebate (a “Cash Collateral Fee”) on
Collateral consisting of cash, computed daily based on the amount of cash held
by Lender as Collateral, in the case of each of the Loan Fee and the Cash
Collateral Fee at such rates as set forth on Schedule B. Except as Borrower and
Lender may otherwise agree (in the event that cash Collateral is transferred by
clearing house funds or otherwise), Loan Fees shall accrue from and including
the date on which the Loaned Securities are transferred to Borrower to, but
excluding, the date on which such Loaned Securities are returned to Lender, and
Cash Collateral Fees shall accrue from and including the date on which the cash
Collateral is transferred to Lender to, but excluding, the date on which such
cash Collateral is returned to Borrower.     5.2   Unless otherwise agreed, any
Loan Fee or Cash Collateral Fee payable hereunder shall be payable:



  (a)   in the case of any Loan of Securities other than Government Securities,
upon the earlier of (i) the fifteenth day of the month following the calendar
month in which such fee was incurred and (ii) the termination of all Loans
hereunder (or, if a transfer of cash in accordance with Section 15 may not

3



--------------------------------------------------------------------------------



 



      be effected on such fifteenth day or the day of such termination, as the
case may be, the next day on which such a transfer may be effected); and



  (b)   in the case of any Loan of Government Securities, upon the termination
of such Loan and at such other times, if any, as may be customary in accordance
with market practice.



      Notwithstanding the foregoing, all Loan Fees shall be payable by Borrower
immediately in the event of a Default hereunder by Borrower and all Cash
Collateral Fees shall be payable immediately by Lender in the event of a Default
by Lender.



6.   Termination of the Loan.



6.1 (a)    Unless otherwise agreed, either party may terminate a Loan on a
termination date established by notice given to the other party prior to the
Close of Business on a Business Day. The termination date established by a
termination notice shall be a date no earlier than the standard settlement date
that would apply to a purchase or sale of the Loaned Securities (in the case of
notice given by Lender) or the noncash Collateral securing the Loan (in the case
of a notice given by Borrower) entered into at the time of such notice, which
date shall, unless Borrower and Lender agree to the contrary, be (i) in the case
of Government Securities, the next Business Day following such notice and
(ii) in the case of all other Securities, the third Business Day following such
notice.



  (b)   Notwithstanding paragraph (a) and unless otherwise agreed, Borrower may
terminate a Loan on any Business Day by giving notice to Lender and transferring
the Loaned Securities to Lender before the Cutoff Time on such Business Day.



  6.2   Unless otherwise agreed, Borrower shall, on or before the Cutoff Time on
the termination date of a Loan, transfer the Loaned Securities to Lender;
provided, however, that upon such transfer by Borrower, Lender shall transfer
the Collateral (as adjusted pursuant to Section 9) to Borrower in accordance
with Section 4.3.



7.   Rights in Respect of Loaned Securities and Collateral.



  7.1   Except as set forth herein and in Sections 8.1 and 8.2 and as otherwise
agreed by Borrower and Lender, until Loaned Securities are required to be
redelivered to Lender upon termination of a Loan hereunder, Borrower shall have
all of the incidents of ownership of the Loaned Securities, including the right
to transfer the Loaned Securities to others; Lender hereby waives the right to
vote, or to provide any consent or to take any similar action with respect to,
the Loaned Securities in the event that the record date or deadline for such
vote, consent or other action falls during the term of the Loan.

4



--------------------------------------------------------------------------------



 



8.   Distributions.



  8.1   Lender shall be entitled to receive all Distributions made on or in
respect of the Loaned Securities which are not otherwise received by Lender, to
the full extent it would be so entitled if the Loaned Securities had not been
lent to Borrower.     8.2   Any cash Distributions made on or in respect of the
Loaned Securities, which Lender is entitled to receive pursuant to Section 8.1,
shall be paid by the transfer of cash to Lender by Borrower, on the date any
such Distribution is paid, in an amount equal to such cash Distribution, so long
as Lender is not in Default at the time of such payment. Non-cash Distributions
that Lender is entitled to receive pursuant to Section 8.1 shall be added to the
Loaned Securities on the date of distribution and shall be considered such for
all purposes, except that if the Loan has terminated, Borrower shall forthwith
transfer the same to Lender.     8.3   Borrower shall be entitled to receive all
Distributions made on or in respect of non-cash Collateral which are not
otherwise received by Borrower, to the full extent it would be so entitled if
the Collateral had not been transferred to Lender.     8.4   Any cash
Distributions made on or in respect of such Collateral, which Borrower is
entitled to receive pursuant to Section 8.3, shall be paid by the transfer of
cash to Borrower by Lender, on the date any such Distribution is paid, in an
amount equal to such cash Distribution, so long as Borrower is not in Default at
the time of such payment. Non-cash Distributions that Borrower is entitled to
receive pursuant to Section 8.3 shall be added to the Collateral on the date of
distribution and shall be considered such for all purposes, except that if each
Loan secured by such Collateral has terminated, Lender shall forthwith transfer
the same to Borrower.     8.5   Unless otherwise agreed by the parties:



  (a)   If (i) Borrower is required to make a payment (a “Borrower Payment”)
with respect to cash Distributions on Loaned Securities under Sections 8.1 and
8.2 (“Securities Distributions”), or (ii) Lender is required to make a payment
(a “Lender Payment”) with respect to cash Distributions on Collateral under
Sections 8.3 and 8.4 (“Collateral Distributions”), and (iii) Borrower or Lender,
as the case may be (“Payor”), shall be required by law to collect any
withholding or other tax, duty, fee, levy or charge required to be deducted or
withheld from such Borrower Payment or Lender Payment (“Tax”), then Payor shall
(subject to subsections (b) and (c) below), pay such additional amounts as may
be necessary in order that the net amount of the Borrower Payment or Lender
Payment received by the Lender or Borrower, as the case may be (“Payee”), after
payment of such Tax equals the net amount of the Securities Distribution or
Collateral Distribution that would have been received if such Securities
Distribution or Collateral Distribution had been paid directly to the Payee.

5



--------------------------------------------------------------------------------



 



  (b)   No additional amounts shall be payable to a Payee under subsection
(a) above to the extent that Tax would have been imposed on a Securities
Distribution or Collateral Distribution paid directly to the Payee.     (c)   No
additional amounts shall be payable to a Payee under subsection (a) above to the
extent that such Payee is entitled to an exemption from, or reduction in the
rate of, Tax on a Borrower Payment or Lender Payment subject to the provision of
a certificate or other documentation, but has failed timely to provide such
certificate or other documentation.     (d)   Each party hereto shall be deemed
to represent that, as of the commencement of any Loan hereunder, no Tax would be
imposed on any cash Distribution paid to it with respect to (i) Loaned
Securities subject to a Loan in which it is acting as Lender or (ii) Collateral
for any Loan in which it is acting as Borrower, unless such party has given
notice to the contrary to the other party hereto (which notice shall specify the
rate at which such Tax would be imposed). Each party agrees to notify the other
of any change that occurs during the term of a Loan in the rate of any Tax that
would be imposed on any such cash Distributions payable to it.



  8.6   To the extent that, under the provisions of Sections 8.1 through 8.5,
(a) a transfer of cash or other property by Borrower would give rise to a Margin
Excess or (b) a transfer of cash or other property by Lender would give rise to
a Margin Deficit, Borrower or Lender (as the case may be) shall not be obligated
to make such transfer of cash or other property in accordance with such
Sections, but shall in lieu of such transfer immediately credit the amounts that
would have been transferable under such Sections to the account of Lender or
Borrower (as the case may be).



9.   Mark to Market.



  9.1   Borrower shall daily mark to market any Loan hereunder and in the event
that at the Close of Trading on any Business Day the Market Value of the
Collateral for any Loan to Borrower shall be less than 100% of the Market Value
of all the outstanding Loaned Securities subject to such Loan, Borrower shall
transfer additional Collateral no later than the Close of Business on the next
Business Day so that the Market Value of such additional Collateral, when added
to the Market Value of the other Collateral for such Loan, shall equal 100% of
the Market Value of the Loaned Securities.     9.2   In addition to any rights
of Lender under Section 9.1, if at any time the aggregate Market Value of all
Collateral for Loans by Lender shall be less than the Margin Percentage of the
Market Value of all the outstanding Loaned Securities subject to such Loans (a
“Margin Deficit”), Lender may, by notice to Borrower, demand that Borrower
transfer to Lender additional Collateral so that the Market Value of such
additional Collateral, when added to the Market Value of all other Collateral

6



--------------------------------------------------------------------------------



 



      for such Loans, shall equal or exceed the Margin Percentage of the Market
Value of the Loaned Securities.



  9.3   Subject to Borrower’s obligations under Section 9.1, if at any time the
Market Value of all Collateral for Loans to Borrower shall be greater than the
Margin Percentage of the Market Value of all the outstanding Loaned Securities
subject to such Loans (a “Margin Excess”), Borrower may, by notice to Lender,
demand that Lender transfer to Borrower such amount of the Collateral selected
by Borrower so that the Market Value of the Collateral for such Loans, after
deduction of such amounts, shall thereupon not exceed the Margin Percentage of
the Market Value of the Loaned Securities.     9.4   Borrower and Lender may
agree, with respect to one or more Loans hereunder, to mark the values to market
pursuant to Sections 9.2 and 9.3 by separately valuing the Loaned Securities
lent and the Collateral given in respect thereof on a Loan-by-Loan basis.    
9.5   Borrower and Lender may agree, with respect to any or all Loans hereunder,
that the respective rights of Lender and Borrower under Sections 9.2 and 9.3 may
be exercised only where a Margin Excess or Margin Deficit exceeds a specified
dollar amount or a specified percentage of the Market Value of the Loaned
Securities under such Loans (which amount or percentage shall be agreed to by
Borrower and Lender prior to entering into any such Loans).     9.6   If any
notice is given by Borrower or Lender under Sections 9.2 or 9.3 at or before the
Margin Notice Deadline on any day on which a transfer of Collateral may be
effected in accordance with Section 15, the party receiving such notice shall
transfer Collateral as provided in such Section no later than the Close of
Business on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such Collateral no
later than the Close of Business on the next Business Day following the day of
such notice.



10.   Representations.



    The parties to this Agreement hereby make the following representations and
warranties, which shall continue during the term of any Loan hereunder:



  10.1   Each party hereto represents and warrants that (a) it has the power to
execute and deliver this Agreement, to enter into the Loans contemplated hereby
and to perform its obligations hereunder, (b) it has taken all necessary action
to authorize such execution, delivery and performance, and (c) this Agreement
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms.     10.2   Each party hereto represents and warrants
that it has not relied on the other for any tax or accounting advice concerning
this Agreement and that it has made its

7



--------------------------------------------------------------------------------



 



     own determination as to the tax and accounting treatment of any Loan and
any dividends, remuneration or other funds received hereunder.



  10.3   Each party hereto represents and warrants that it is acting for its own
account unless it expressly specifies otherwise in writing and complies with
Section 11.1(b).     10.4   Borrower represents and warrants that it has, or
will have at the time of transfer of any Collateral, the right to grant a first
priority security interest therein subject to the terms and conditions hereof.  
  10.5   (a) Borrower represents and warrants that it (or the person to whom it
relends the Loaned Securities) is borrowing or will borrow Loaned Securities
that are Equity Securities for the purpose of making delivery of such Loaned
Securities in the case of short sales, failure to receive securities required to
be delivered, or as otherwise permitted pursuant to Regulation T as in effect
from time to time.        (b) Borrower and Lender may agree, as provided in
Section 23.2, that Borrower shall not be deemed to have made the representation
or warranty in subsection (a) with respect to any Loan.     10.6   Lender
represents and warrants that it has, or will have at the time of transfer of any
Loaned Securities, the right to transfer the Loaned Securities subject to the
terms and conditions hereof, and that it owns the Loaned Securities, free and
clear of all liens.



11.   Covenants.



  11.1   Each party agrees to be liable as principal with respect to its
obligations hereunder.     11.2   Promptly upon (and in any event within seven
(7) Business Days after) demand by Lender, Borrower shall furnish Lender with
Borrower’s most recent publicly-available financial statements and any other
financial statements mutually agreed upon by Borrower and Lender. Unless
otherwise agreed, if Borrower is subject to the requirements of Rule 17a-5(c)
under the Exchange Act, it may satisfy the requirements of this Section by
furnishing Lender with its most recent statement required to be furnished to
customers pursuant to such Rule.



12.   Events of Default.       All Loans hereunder may, at the option of the
non-defaulting party (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency), be terminated
immediately upon the occurrence of any one or more of the following events
(individually, a “Default”):



  12.1   if any Loaned Securities shall not be transferred to Lender upon
termination of the Loan as required by Section 6;

8



--------------------------------------------------------------------------------



 



  12.2   if any Collateral shall not be transferred to Borrower upon termination
of the Loan as required by Sections 4.3 and 6;     12.3   if either party shall
fail to transfer Collateral as required by Section 9;     12.4   if either party
(a) shall fail to transfer to the other party amounts in respect of
Distributions required to be transferred by Section 8, (b) shall have been
notified of such failure by the other party prior to the Close of Business on
any day, and (c) shall not have cured such failure by the Cutoff Time on the
next day after such Close of Business on which a transfer of cash may be
effected in accordance with Section 15;     12.5   if an Act of Insolvency
occurs with respect to either party;     12.6   if any representation made by
either party in respect of this Agreement or any Loan or Loans hereunder shall
be incorrect or untrue in any material respect during the term of any Loan
hereunder;     12.7   if either party notifies the other of its inability to or
its intention not to perform its obligations hereunder or otherwise disaffirms,
rejects or repudiates any of its obligations hereunder; or     12.8   if either
party (a) shall fail to perform any material obligation under this Agreement not
specifically set forth in clauses 12.1 through 12.7, above, including but not
limited to the payment of fees as required by Section 5, and the payment of
transfer taxes as required by Section 14, (b) shall have been notified of such
failure by the other party prior to the Close of Business on any day, and
(c) shall not have cured such failure by the Cutoff Time on the next day after
such Close of Business on which a transfer of cash may be effected in accordance
with Section 15.



    The non-defaulting party shall (except upon the occurrence of an Act of
Insolvency) give notice as promptly as practicable to the defaulting party of
the exercise of its option to terminate all Loans hereunder pursuant to this
Section 12.



13.   Remedies.



  13.1   Upon the occurrence of a Default under Section 12 entitling Lender to
terminate all Loans hereunder, Lender shall have the right, in addition to any
other remedies provided herein, (a) to purchase a like amount of Loaned
Securities (“Replacement Securities”) in the principal market for such Loaned
Securities in a commercially reasonable manner, (b) to sell any Collateral in
the principal market for such Collateral in a commercially reasonable manner and
(c) to apply and set off the Collateral and any proceeds thereof (including any
amounts drawn under a letter of credit supporting any Loan) against the payment
of the purchase price for such Replacement Securities and any amounts due to
Lender under Sections 5, 8, 14 and 16. In the event that Lender shall exercise
such rights, Borrower’s obligation to return a like amount of the Loaned
Securities shall terminate.

9



--------------------------------------------------------------------------------



 



      Lender may similarly apply the Collateral and any proceeds thereof to any
other obligation of Borrower under this Agreement, including Borrower’s
obligations with respect to Distributions paid to Borrower (and not forwarded to
Lender) in respect of Loaned Securities. In the event that (i) the purchase
price of Replacement Securities (plus all other amounts, if any, due to Lender
hereunder) exceeds (ii) the amount of the Collateral, Borrower shall be liable
to Lender for the amount of such excess together with interest thereon at a rate
equal to (A) in the case of purchases of Foreign Securities, LIBOR, (B) in the
case of purchases of any other Securities (or other amounts, if any, due to
Lender hereunder), the Federal Funds Rate or (C) such other rate as may be
specified in Schedule B, in each case as such rate fluctuates from day to day,
from the date of such purchase until the date of payment of such excess. As
security for Borrower’s obligation to pay such excess, Lender shall have, and
Borrower hereby grants, a security interest in any property of Borrower then
held by or for Lender and a right of setoff with respect to such property and
any other amount payable by Lender to Borrower. The purchase price of
Replacement Securities purchased under this Section 13.1 shall include, and the
proceeds of any sale of Collateral shall be determined after deduction of,
broker’s fees and commissions and all other reasonable costs, fees and expenses
related to such purchase or sale (as the case may be). In the event Lender
exercises its rights under this Section 13.1, Lender may elect in its sole
discretion, in lieu of purchasing all or a portion of the Replacement Securities
or selling all or a portion of the Collateral, to be deemed to have made,
respectively, such purchase of Replacement Securities or sale of Collateral for
an amount equal to the price therefor on the date of such exercise obtained from
a generally recognized source or the last bid quotation from such a source at
the most recent Close of Trading. Subject to Section 17, upon the satisfaction
of all obligations hereunder, any remaining Collateral shall be returned to
Borrower.     13.2   Upon the occurrence of a Default under Section 12 entitling
Borrower to terminate all Loans hereunder, Borrower shall have the right, in
addition to any other remedies provided herein, (a) to purchase a like amount of
Collateral (“Replacement Collateral”) in the principal market for such
Collateral in a commercially reasonable manner, (b) to sell a like amount of the
Loaned Securities in the principal market for such Loaned Securities in a
commercially reasonable manner and (c) to apply and set off the Loaned
Securities and any proceeds thereof against (i) the payment of the purchase
price for such Replacement Collateral, (ii) Lender’s obligation to return any
cash or other Collateral, and (iii) any amounts due to Borrower under
Sections 5, 8 and 16. In such event, Borrower may treat the Loaned Securities as
its own and Lender’s obligation to return a like amount of the Collateral shall
terminate; provided, however, that Lender shall immediately return any letters
of credit supporting any Loan upon the exercise or deemed exercise by Borrower
of its termination rights under Section 12. Borrower may similarly apply the
Loaned Securities and any proceeds thereof to any other obligation of Lender
under this Agreement, including Lender’s obligations with respect to
Distributions paid to Lender (and not forwarded to Borrower) in respect of
Collateral. In the event that (i) the sales

10



--------------------------------------------------------------------------------



 



      price received from such Loaned Securities is less than (ii) the purchase
price of Replacement Collateral (plus the amount of any cash or other Collateral
not replaced by Borrower and all other amounts, if any, due to Borrower
hereunder), Lender shall be liable to Borrower for the amount of any such
deficiency, together with interest on such amounts at a rate equal to (A) in the
case of Collateral consisting of Foreign Securities, LIBOR, (B) in the case of
Collateral consisting of any other Securities (or other amounts due, if any, to
Borrower hereunder), the Federal Funds Rate or (C) such other rate as may be
specified in Schedule B, in each case as such rate fluctuates from day to day,
from the date of such sale until the date of payment of such deficiency. As
security for Lender’s obligation to pay such deficiency, Borrower shall have,
and Lender hereby grants, a security interest in any property of Lender then
held by or for Borrower and a right of setoff with respect to such property and
any other amount payable by Borrower to Lender. The purchase price of any
Replacement Collateral purchased under this Section 13.2 shall include, and the
proceeds of any sale of Loaned Securities shall be determined after deduction
of, broker’s fees and commissions and all other reasonable costs, fees and
expenses related to such purchase or sale (as the case may be). In the event
Borrower exercises its rights under this Section 13.2, Borrower may elect in its
sole discretion, in lieu of purchasing all or a portion of the Replacement
Collateral or selling all or a portion of the Loaned Securities, to be deemed to
have made, respectively, such purchase of Replacement Collateral or sale of
Loaned Securities for an amount equal to the price therefor on the date of such
exercise obtained from a generally recognized source or the last bid quotation
from such a source at the most recent Close of Trading. Subject to Section 17,
upon the satisfaction of all Lender’s obligations hereunder, any remaining
Loaned Securities (or remaining cash proceeds thereof) shall be returned to
Lender.     13.3   Unless otherwise agreed, the parties acknowledge and agree
that (a) the Loaned Securities and any Collateral consisting of Securities are
of a type traded in a recognized market, (b) in the absence of a generally
recognized source for prices or bid or offer quotations for any security, the
non-defaulting party may establish the source therefor in its reasonable
discretion, and (c) all prices and bid and offer quotations shall be increased
to include accrued interest to the extent not already included therein (except
to the extent contrary to market practice with respect to the relevant
Securities).     13.4   In addition to its rights hereunder, the non-defaulting
party shall have any rights otherwise available to it under any other agreement
or applicable law.



14.   Transfer Taxes.       All transfer taxes with respect to the transfer of
the Loaned Securities by Lender to Borrower and by Borrower to Lender upon
termination of the Loan and with respect to the transfer of Collateral by
Borrower to Lender and by Lender to Borrower upon termination of the Loan or
pursuant to Section 4.5 or Section 9 shall be paid by Borrower.

11



--------------------------------------------------------------------------------



 



15.   Transfers.



  15.1   All transfers by either Borrower or Lender of Loaned Securities or
Collateral consisting of “financial assets” (within the meaning of the UCC)
hereunder shall be by (a) in the case of certificated securities, physical
delivery of certificates representing such securities together with duly
executed stock and bond transfer powers, as the case may be, with signatures
guaranteed by a bank or a member firm of the New York Stock Exchange, Inc.,
(b) registration of an uncertificated security in the transferee’s name by the
issuer of such uncertificated security, (c) the crediting by a Clearing
Organization of such financial assets to the transferee’s “securities account”
(within the meaning of the UCC) maintained with such Clearing Organization, or
(d) such other means as Borrower and Lender may agree.     15.2   All transfers
of cash hereunder shall be by (a) wire transfer in immediately available, freely
transferable funds or (b) such other means as Borrower and Lender may agree.    
15.3   All transfers of letters of credit from Borrower to Lender shall be made
by physical delivery to Lender of an irrevocable letter of credit issued by a
“bank” as defined in Section 3(a)(6)(A)-(C) of the Exchange Act. Transfers of
letters of credit from Lender to Borrower shall be made by causing such letters
of credit to be returned or by causing the amount of such letters of credit to
be reduced to the amount required after such transfer.     15.4   A transfer of
Securities, cash or letters of credit may be effected under this Section 15 on
any day except (a) a day on which the transferee is closed for business at its
address set forth in Schedule A hereto or (b) a day on which a Clearing
Organization or wire transfer system is closed, if the facilities of such
Clearing Organization or wire transfer system are required to effect such
transfer.     15.5   For the avoidance of doubt, the parties agree and
acknowledge that the term “securities,” as used herein (except in this
Section 15), shall include any “security entitlements” with respect to such
securities (within the meaning of the UCC). In every transfer of “financial
assets” (within the meaning of the UCC) hereunder, the transferor shall take all
steps necessary (a) to effect a delivery to the transferee under Section 8-301
of the UCC, or to cause the creation of a security entitlement in favor of the
transferee under Section 8-501 of the UCC, (b) to enable the transferee to
obtain “control” (within the meaning of Section 8-106 of the UCC), and (c) to
provide the transferee with comparable rights under any applicable foreign law
or regulation.



16.   Contractual Currency.



  16.1   Borrower and Lender agree that (a) any payment in respect of a
Distribution under Section 8 shall be made in the currency in which the
underlying Distribution of cash was made, (b) any return of cash shall be made
in the

12



--------------------------------------------------------------------------------



 



      currency in which the underlying transfer of cash was made, and (c) any
other payment of cash in connection with a Loan under this Agreement shall be in
the currency agreed upon by Borrower and Lender in connection with such Loan
(the currency established under clause (a), (b) or (c) hereinafter referred to
as the “Contractual Currency”). Notwithstanding the foregoing, the payee of any
such payment may, at its option, accept tender thereof in any other currency;
provided, however, that, to the extent permitted by applicable law, the
obligation of the payor to make such payment will be discharged only to the
extent of the amount of Contractual Currency that such payee may, consistent
with normal banking procedures, purchase with such other currency (after
deduction of any premium and costs of exchange) on the banking day next
succeeding its receipt of such currency.     16.2   If for any reason the amount
in the Contractual Currency received under Section 16.1, including amounts
received after conversion of any recovery under any judgment or order expressed
in a currency other than the Contractual Currency, falls short of the amount in
the Contractual Currency due in respect of this Agreement, the party required to
make the payment will (unless a Default has occurred and such party is the
non-defaulting party) as a separate and independent obligation and to the extent
permitted by applicable law, immediately pay such additional amount in the
Contractual Currency as may be necessary to compensate for the shortfall.    
16.3   If for any reason the amount in the Contractual Currency received under
Section 16.1 exceeds the amount in the Contractual Currency due in respect of
this Agreement, then the party receiving the payment will (unless a Default has
occurred and such party is the non-defaulting party) refund promptly the amount
of such excess.



17.   Single Agreement.       Borrower and Lender acknowledge that, and have
entered into this Agreement in reliance on the fact that, all Loans hereunder
constitute a single business and contractual relationship and have been entered
into in consideration of each other. Accordingly, Borrower and Lender hereby
agree that payments, deliveries and other transfers made by either of them in
respect of any Loan shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Loan hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted. In addition, Borrower and Lender
acknowledge that, and have entered into this Agreement in reliance on the fact
that, all Loans hereunder have been entered into in consideration of each other.
Accordingly, Borrower and Lender hereby agree that (a) each shall perform all of
its obligations in respect of each Loan hereunder, and that a default in the
performance of any such obligation by Borrower or by Lender (the “Defaulting
Party”) in any Loan hereunder shall constitute a default by the Defaulting Party
under all such Loans hereunder, and (b) the non-defaulting party shall be
entitled to set off claims and apply property held by it in respect of any Loan

13



--------------------------------------------------------------------------------



 



    hereunder against obligations owing to it in respect of any other Loan with
the Defaulting Party.   18.   APPLICABLE LAW.       THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.   19.   Waiver.
      The failure of a party to this Agreement to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. All waivers in respect of a
Default must be in writing.   20.   Survival of Remedies.       All remedies
hereunder and all obligations with respect to any Loan shall survive the
termination of the relevant Loan, return of Loaned Securities or Collateral and
termination of this Agreement.   21.   Notices and Other Communications.      
Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by telephone, mail, facsimile, e-mail,
electronic message, telegraph, messenger or otherwise to the individuals and at
the facsimile numbers and addresses specified with respect to it in Schedule A
hereto, or sent to such party at any other place specified in a notice of change
of number or address hereafter received by the other party. Any notice,
statement, demand or other communication hereunder will be deemed effective on
the day and at the time on which it is received or, if not received, on the day
and at the time on which its delivery was in good faith attempted; provided,
however, that any notice by a party to the other party by telephone shall be
deemed effective only if (a) such notice is followed by written confirmation
thereof and (b) at least one of the other means of providing notice that are
specifically listed above has previously been attempted in good faith by the
notifying party.   22.   SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.



  22.1   EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM

14



--------------------------------------------------------------------------------



 



      TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY
RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF RESIDENCE OR DOMICILE.    
22.2   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



23.   Miscellaneous.



  23.1   Except as otherwise agreed by the parties, this Agreement supersedes
any other agreement between the parties hereto concerning loans of Securities
between Borrower and Lender. This Agreement shall not be assigned by either
party without the prior written consent of the other party and any attempted
assignment without such consent shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of Borrower and Lender and their respective heirs, representatives, successors
and assigns. This Agreement may be terminated by either party upon notice to the
other, subject only to fulfillment of any obligations then outstanding. This
Agreement shall not be modified, except by an instrument in writing signed by
the party against whom enforcement is sought. The parties hereto acknowledge and
agree that, in connection with this Agreement and each Loan hereunder, time is
of the essence. Each provision and agreement herein shall be treated as separate
and independent from any other provision herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement.



24.   Definitions.       For the purposes hereof:



  24.1   “Act of Insolvency” shall mean, with respect to any party, (a) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law, or such party’s seeking the appointment or election
of a receiver, conservator, trustee, custodian or similar official for such
party or any substantial part of its property, or the convening of any meeting
of creditors for purposes of commencing any such case or proceeding or seeking
such an appointment or election, (b) the commencement of any such case or
proceeding against such party, or another seeking such an appointment or
election, or the filing against a party of an application for a protective
decree under the provisions of the Securities Investor Protection Act of 1970,
which (i) is consented to or not timely contested by such party, (ii) results in
the entry of an order for relief, such an appointment or election, the issuance
of such a protective decree or the entry of an order having a similar effect, or
(iii) is not dismissed within 15 days, (c) the making by such party of a general
assignment for the benefit of creditors, or (d)

15



--------------------------------------------------------------------------------



 



      the admission in writing by such party of such party’s inability to pay
such party’s debts as they become due.     24.2   “Bankruptcy Code” shall have
the meaning assigned in Section 25.1     24.3   “Borrower” shall have the
meaning assigned in Section 1.     24.4   “Borrower Payment” shall have the
meaning assigned in Section 8.5(a).     24.5   “Broker-Dealer” shall mean any
person that is a broker (including a municipal securities broker), dealer,
municipal securities dealer, government securities broker or government
securities dealer as defined in the Exchange Act, regardless of whether the
activities of such person are conducted in the United States or otherwise
require such person to register with the U.S. Securities and Exchange Commission
or other regulatory body.     24.6   “Business Day” shall mean, with respect to
any Loan hereunder, a day on which regular trading occurs in the principal
market for the Loaned Securities subject to such Loan, provided, however, that
for purposes of determining the Market Value of any Securities hereunder, such
term shall mean a day on which regular trading occurs in the principal market
for the Securities whose value is being determined. Notwithstanding the
foregoing, (a) for purposes of Section 9, “Business Day” shall mean any day on
which regular trading occurs in the principal market for any Loaned Securities
or for any Collateral consisting of Securities under any outstanding Loan
hereunder and “next Business Day” shall mean the next day on which a transfer of
Collateral may be effected in accordance with Section 15, and (b) in no event
shall a Saturday or Sunday be considered a Business Day.     24.7   “Cash
Collateral Fee” shall have the meaning assigned in Section 5.1.     24.8  
“Clearing Organization” shall mean (a) The Depository Trust Company, or, if
agreed to by Borrower and Lender, such other “securities intermediary” (within
the meaning of the UCC) at which Borrower (or Borrower’s agent) and Lender (or
Lender’s agent) maintain accounts, or (b) a Federal Reserve Bank, to the extent
that it maintains a book-entry system.     24.9   “Close of Business” shall mean
the time established by the parties in Schedule B or otherwise orally or in
writing or, in the absence of any such agreement, as shall be determined in
accordance with market practice.     24.10   “Close of Trading” shall mean, with
respect to any Security, the end of the primary trading session established by
the principal market for such Security on a Business Day, unless otherwise
agreed by the parties.     24.11   “Collateral” shall mean cash, securities
issued or guaranteed by the United States government or its agencies or
instrumentalities, or irrevocable bank letters of credit issued by a person
other than the Borrower or an affiliate thereof.

16



--------------------------------------------------------------------------------



 



  24.12   “Collateral Distributions” shall have the meaning assigned in
Section 8.5(a).     24.13   “Confirmation” shall have the meaning assigned in
Section 2.1.     24.14   “Contractual Currency” shall have the meaning assigned
in Section 16.1.     24.15   “Customer” shall mean any person that is a customer
of Borrower under Rule 15c3-3 under the Exchange Act or any comparable
regulation of the Secretary of the Treasury under Section 15C of the Exchange
Act (to the extent that Borrower is subject to such Rule or comparable
regulation).     24.16   “Cutoff Time” shall mean a time on a Business Day by
which a transfer of cash, securities or other property must be made by Borrower
or Lender to the other, as shall be agreed by Borrower and Lender in Schedule B
or otherwise orally or in writing or, in the absence of any such agreement, as
shall be determined in accordance with market practice.     24.17   “Default”
shall have the meaning assigned in Section 12.     24.18   “Defaulting Party”
shall have the meaning assigned in Section 17.     24.19   “Distribution” shall
mean, with respect to any Security at any time, any distribution made on or in
respect of such Security, including, but not limited to: (a) cash and all other
property, (b) stock dividends, (c) Securities received as a result of split ups
of such Security and distributions in respect thereof, (d) interest payments,
(e) all rights to purchase additional Securities, and (f) any cash or other
consideration paid or provided by the issuer of such Security in exchange for
any vote, consent or the taking of any similar action in respect of such
Security (regardless of whether the record date for such vote, consent or other
action falls during the term of the Loan). In the event that the holder of a
Security is entitled to elect the type of distribution to be received from two
or more alternatives, such election shall be made by Lender, in the case of a
Distribution in respect of the Loaned Securities, and by Borrower, in the case
of a Distribution in respect of Collateral.     24.20   “Equity Security” shall
mean any security (as defined in the Exchange Act) other than a “nonequity
security,” as defined in Regulation T.     24.21   “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.     24.22   “Extension Deadline”
shall mean, with respect to a letter of credit, the Cutoff Time on the Business
Day preceding the day on which the letter of credit expires.     24.23   “FDIA”
shall have the meaning assigned in Section 25.4.     24.24   “FDICIA” shall have
the meaning assigned in Section 25.5.

17



--------------------------------------------------------------------------------



 



  24.25   “Federal Funds Rate” shall mean the rate of interest (expressed as an
annual rate), as published in Federal Reserve Statistical Release H.15(519) or
any publication substituted therefor, charged for federal funds (dollars in
immediately available funds borrowed by banks on an overnight unsecured basis)
on that day or, if that day is not a banking day in New York City, on the next
preceding banking day.     24.26   “Foreign Securities” shall mean, unless
otherwise agreed, Securities that are principally cleared and settled outside
the United States.     24.27   “Government Securities” shall mean government
securities as defined in Section 3(a)(42)(A)-(C) of the Exchange Act.    
24.28   “Lender” shall have the meaning assigned in Section 1.     24.29  
“Lender Payment” shall have the meaning assigned in Section 8.5(a).     24.30  
“LIBOR” shall mean for any date, the offered rate for deposits in U.S. dollars
for a period of three months which appears on the Reuters Screen LIBO page as of
11:00 a.m., London time, on such date (or, if at least two such rates appear,
the arithmetic mean of such rates).     24.31   “Loan” shall have the meaning
assigned in Section 1.     24.32   “Loan Fee” shall have the meaning assigned in
Section 5.1.     24.33   “Loaned Security” shall mean any Security transferred
in a Loan hereunder until such Security (or an identical Security) is
transferred back to Lender hereunder, except that, if any new or different
Security shall be exchanged for any Loaned Security by recapitalization, merger,
consolidation or other corporate action, such new or different Security shall,
effective upon such exchange, be deemed to become a Loaned Security in
substitution for the former Loaned Security for which such exchange is made. For
purposes of return of Loaned Securities by Borrower or purchase or sale of
Securities pursuant to Section 13, such term shall include Securities of the
same issuer, class and quantity as the Loaned Securities, as adjusted pursuant
to the preceding sentence.     24.34   “Margin Deficit” shall have the meaning
assigned in Section 9.2.     24.35   “Margin Excess” shall have the meaning
assigned in Section 9.3.     24.36   “Margin Notice Deadline” shall mean the
time agreed to by the parties in the relevant Confirmation, Schedule B hereto or
otherwise as the deadline for giving notice requiring same-day satisfaction of
mark-to-market obligations as provided in Section 9 hereof (or, in the absence
of any such agreement, the deadline for such purposes established in accordance
with market practice).     24.37   “Margin Percentage” shall mean, with respect
to any Loan as of any date, a percentage agreed by Borrower and Lender, which
shall be not less than 100%,

18



--------------------------------------------------------------------------------



 



      unless (a) Borrower and Lender agree otherwise, as provided in
Section 23.2, and (b) Lender is not a Customer. Notwithstanding the previous
sentence, in the event that the writing or other confirmation evidencing the
agreement described in clause (a) does not set out such percentage with respect
to any such Loan, the Margin Percentage shall not be a percentage less than the
percentage obtained by dividing (i) the Market Value of the Collateral required
to be transferred by Borrower to Lender with respect to such Loan at the
commencement of the Loan by (ii) the Market Value of the Loaned Securities
required to be transferred by Lender to Borrower at the commencement of the
Loan.     24.38   “Market Value” shall have the meaning set forth in Annex I or
otherwise agreed to by Borrower and Lender in writing. Notwithstanding the
previous sentence, in the event that the meaning of Market Value has not been
set forth in Annex I or in any other writing, as described in the previous
sentence, Market Value shall be determined in accordance with market practice
for the Securities, based on the price for such Securities as of the most recent
Close of Trading obtained from a generally recognized source agreed to by the
parties or the closing bid quotation at the most recent Close of Trading
obtained from such source, plus accrued interest to the extent not included
therein (other than any interest credited or transferred to, or applied to the
obligations of, the other party pursuant to Section 8, unless market practice
with respect to the valuation of such Securities in connection with securities
loans is to the contrary). If the relevant quotation did not exist at such Close
of Trading, then the Market Value shall be the relevant quotation on the next
preceding Close of Trading at which there was such a quotation. The
determinations of Market Value provided for in Annex I or in any other writing
described in the first sentences of this Section 24.38 or, if applicable, in the
preceding sentence shall apply for all purposes under this Agreement, except for
purposes of Section 13.     24.39   “Payee” shall have the meaning assigned in
Section 8.5(a).     24.40   “Payor” shall have the meaning assigned in
Section 8.5(a).     24.41   “Plan” shall mean: (a) any “employee benefit plan”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974 which is subject to Part 4 of Subtitle B of Title I of such Act; (b) any
“plan” as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986; or
(c) any entity the assets of which are deemed to be assets of any such “employee
benefit plan” or “plan” by reason of the Department of Labor’s plan asset
regulation, 29 C.F.R. Section 2510.3-101.     24.42   “Regulation T” shall mean
Regulation T of the Board of Governors of the Federal Reserve System, as in
effect from time to time.     24.43   “Retransfer” shall mean, with respect to
any Collateral, to pledge, repledge, hypothecate, rehypothecate, lend, relend,
sell or otherwise transfer such

19



--------------------------------------------------------------------------------



 



      Collateral, or to re-register any such Collateral evidenced by physical
certificates in any name other than Borrower’s.     24.44   “Securities” shall
mean securities or, if agreed by the parties in writing, other assets.    
24.45   “Securities Distributions” shall have the meaning assigned in
Section 8.5(a).     24.46   “Tax” shall have the meaning assigned in
Section 8.5(a).     24.47   “UCC” shall mean the New York Uniform Commercial
Code.



25.   Intent.



  25.1   The parties recognize that each Loan hereunder is a “securities
contract,” as such term is defined in Section 741 of Title 11 of the United
States Code (the “Bankruptcy Code”), as amended (except insofar as the type of
assets subject to the Loan would render such definition inapplicable).    
25.2   It is understood that each and every transfer of funds, securities and
other property under this Agreement and each Loan hereunder is a “settlement
payment” or a “margin payment,” as such terms are used in Sections 362(b)(6) and
546(e) of the Bankruptcy Code.     25.3   It is understood that the rights given
to Borrower and Lender hereunder upon a Default by the other constitute the
right to cause the liquidation of a securities contract and the right to set off
mutual debts and claims in connection with a securities contract, as such terms
are used in Sections 555 and 362(b)(6) of the Bankruptcy Code.     25.4   The
parties agree and acknowledge that if a party hereto is an “insured depository
institution,” as such term is defined in the Federal Deposit Insurance Act, as
amended (“FDIA”), then each Loan hereunder is a “securities contract” and
“qualified financial contract,” as such terms are defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to the Loan would render such definitions inapplicable).    
25.5   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment obligation under any Loan
hereunder shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).     25.6   Except to
the extent required by applicable law or regulation or as otherwise agreed,
Borrower and Lender agree that Loans hereunder shall in no event be “exchange
contracts” for purposes of the rules of any securities exchange and that

20



--------------------------------------------------------------------------------



 



      Loans hereunder shall not be governed by the buy-in or similar rules of
any such exchange, registered national securities association or other
self-regulatory organization.



26.   DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS.



  26.1   WITHOUT WAIVING ANY RIGHTS GIVEN TO LENDER HEREUNDER, IT IS UNDERSTOOD
AND AGREED THAT THE PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970
MAY NOT PROTECT LENDER WITH RESPECT TO LOANED SECURITIES HEREUNDER AND THAT,
THEREFORE, THE COLLATERAL DELIVERED TO LENDER MAY CONSTITUTE THE ONLY SOURCE OF
SATISFACTION OF BORROWER’S OBLIGATIONS IN THE EVENT BORROWER FAILS TO RETURN THE
LOANED SECURITIES.     26.2   LENDER ACKNOWLEDGES THAT, IN CONNECTION WITH LOANS
OF GOVERNMENT SECURITIES AND AS OTHERWISE PERMITTED BY APPLICABLE LAW, SOME
SECURITIES PROVIDED BY BORROWER AS COLLATERAL UNDER THIS AGREEMENT MAY NOT BE
GUARANTEED BY THE UNITED STATES.

(Signature Page Follows)

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

LENDER:

LORBER EPSILON 1999 LIMITED PARTNERSHIP

By: LORBER EPSILON 1999 LLC, Its General Partner



By:  /s/ Howard M. Lorber


--------------------------------------------------------------------------------

Title: Manager
Date: April 13, 2005

BORROWER:

JEFFERIES & COMPANY, INC.

By: /s/ Andrew Whittaker


--------------------------------------------------------------------------------

Title: Vice Chairman


--------------------------------------------------------------------------------

Date: April 13, 2005


--------------------------------------------------------------------------------

22



--------------------------------------------------------------------------------



 



Annex I

Market Value

Unless otherwise agreed by Borrower and Lender:



1.   If the principal market for the Securities to be valued is a national
securities exchange in the United States, their Market Value shall be determined
by their last sale price on such exchange at the most recent Close of Trading
or, if there was no sale on the Business Day of the most recent Close of
Trading, by the last sale price at the Close of Trading on the next preceding
Business Day on which there was a sale on such exchange, all as quoted on the
Consolidated Tape or, if not quoted on the Consolidated Tape, then as quoted by
such exchange.



2.   If the principal market for the Securities to be valued is the
over-the-counter market, and the Securities are quoted on The Nasdaq Stock
Market (“Nasdaq”), their Market Value shall be the last sale price on Nasdaq at
the most recent Close of Trading or, if the Securities are issues for which last
sale prices are not quoted on Nasdaq, the last bid price at such Close of
Trading. If the relevant quotation did not exist at such Close of Trading, then
the Market Value shall be the relevant quotation on the next preceding Close of
Trading at which there was such a quotation.



3.   Except as provided in Section 4 of this Annex, if the principal market for
the Securities to be valued is the over-the-counter market, and the Securities
are not quoted on Nasdaq, their Market Value shall be determined in accordance
with market practice for such Securities, based on the price for such Securities
as of the most recent Close of Trading obtained from a generally recognized
source agreed to by the parties or the closing bid quotation at the most recent
Close of Trading obtained from such a source. If the relevant quotation did not
exist at such Close of Trading, then the Market Value shall be the relevant
quotation on the next preceding Close of Trading at which there was such a
quotation.



4.   If the Securities to be valued are Foreign Securities, their Market Value
shall be determined as of the most recent Close of Trading in accordance with
market practice in the principal market for such Securities.



5.   The Market Value of a letter of credit shall be the undrawn amount thereof.



6.   All determinations of Market Value under Sections 1 through 4 of this Annex
shall include, where applicable, accrued interest to the extent not already
included therein (other than any interest credited or transferred to, or applied
to the obligations of, the other party pursuant to Section 8 of the Agreement),
unless market practice with respect to the valuation of such Securities in
connection with securities loans is to the contrary.



7.   The determinations of Market Value provided for in this Annex shall apply
for all purposes under the Agreement, except for purposes of Section 13 of the
Agreement.

Annex I-1



--------------------------------------------------------------------------------



 



Annex II

Term Loans

This Annex sets forth additional terms and conditions governing Loans designated
as “Term Loans” in which Lender lends to Borrower a specific amount of Loaned
Securities (“Term Loan Amount”) against a pledge of cash Collateral by Borrower
for an agreed upon Cash Collateral Fee until a scheduled termination date
(“Termination Date”). Unless otherwise defined, capitalized terms used but not
defined in this Annex shall have the meanings assigned in the Securities Loan
Agreement of which it forms a part (such agreement, together with this Annex and
any other annexes, schedules or exhibits, referred to as the “Agreement”).



1.   The terms of this Annex shall apply to Loans of Equity Securities only if
they are designated as Term Loans in a Confirmation therefor provided pursuant
to the Agreement and executed by each party, in a schedule to the Agreement or
in this Annex. All Loans of Securities other than Equity Securities shall be
“Term Loans” subject to this Annex, unless otherwise agreed in a Confirmation or
other writing.   2.   The Confirmation for a Term Loan shall set forth, in
addition to any terms required to be set forth therein under the Agreement, the
Term Loan Amount, the Cash Collateral Fee and the Termination Date. Lender and
Borrower agree that, except as specifically provided in this Annex, each Term
Loan shall be subject to all terms and conditions of the Agreement, including,
without limitation, any provisions regarding the parties’ respective rights to
terminate a Loan.   3.   In the event that either party exercises its right
under the Agreement to terminate a Term Loan on a date (the “Early Termination
Date”) prior to the Termination Date, Lender and Borrower shall, unless
otherwise agreed, use their best efforts to negotiate in good faith a new Term
Loan (the “Replacement Loan”) of comparable or other Securities, which shall be
mutually agreed upon by the parties, with a Market Value equal to the Market
Value of the Term Loan Amount under the terminated Term Loan (the “Terminated
Loan”) as of the Early Termination Date. Such agreement shall, in accordance
with Section 2 of this Annex, be confirmed in a new Confirmation at the
commencement of the Replacement Loan and be executed by each party. Each
Replacement Loan shall be subject to the same terms as the corresponding
Terminated Loan, other than with respect to the commencement date and the
identity of the Loaned Securities. The Replacement Loan shall commence on the
date on which the parties agree which Securities shall be the subject of the
Replacement Loan and shall be scheduled to terminate on the scheduled
Termination Date of the Terminated Loan.   4.   Borrower and Lender agree that,
except as provided in Section 5 of this Annex, if the parties enter into a
Replacement Loan, the Collateral for the related Terminated Loan need not be
returned to Borrower and shall instead serve as Collateral for such Replacement
Loan.   5.   If the parties are unable to negotiate and enter into a Replacement
Loan for some or all of the Term Loan Amount on or before the Early Termination
Date, (a) the party requesting

Annex II-1



--------------------------------------------------------------------------------



 



    termination of the Terminated Loan shall pay to the other party a Breakage
Fee computed in accordance with Section 6 of this Annex with respect to that
portion of the Term Loan Amount for which a Replacement Loan is not entered into
and (b) upon the transfer by Borrower to Lender of the Loaned Securities subject
to the Terminated Loan, Lender shall transfer to Borrower Collateral for the
Terminated Loan in accordance with and to the extent required under the
Agreement, provided that no Default has occurred with respect to Borrower.  
6.   For purposes of this Annex, the term “Breakage Fee” shall mean a fee agreed
by Borrower and Lender in the Confirmation or otherwise orally or in writing. In
the absence of any such agreement, the term “Breakage Fee” shall mean, with
respect to Loans of Government Securities, a fee equal to the sum of (a) the
cost to the non-terminating party (including all fees, expenses and commissions)
of entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of the termination of the
Terminated Loan, and (b) any other loss, damage, cost or expense directly
arising or resulting from the termination of the Terminated Loan that is
incurred by the non-terminating party (other than consequential losses or costs
for lost profits or lost opportunities), as determined by the non-terminating
party in a commercially reasonable manner, and (c) any other amounts due and
payable by the terminating party to the non-terminating party under the
Agreement on the Early Termination Date.

Annex II-2



--------------------------------------------------------------------------------



 



Schedule A

Names and Addresses for Communications



                      Lorber Epsilon 1999 Limited Partnership
c/o Vector Group Ltd.
100 S. E. Second Street, 32nd Floor
Miami, Florida 33131
Attention: Howard M. Lorber

Jefferies & Company, Inc.
11100 Santa Monica Boulevard, 10th Floor
Los Angeles, California 90025
Attention: Ronald Johnson

Schedule A-1



--------------------------------------------------------------------------------



 



Schedule B

Supplemental Provisions



A.   IDENTIFICATION AND AMOUNT OF LOANED SECURITIES:       Issuer:
          Vector Group Ltd.
Amount:        Up to 300,000 shares of common stock of the Issuer   B.  
COLLATERAL:       Cash in an amount equal to the daily Market Value of the
Loaned Securities   C.   FEES:       Loan Fee: ___%       Cash Collateral Fee:
___%

     At all times, the net of the two fees should result in a net benefit of 25
basis points to be retained by Lender.

Schedule B-1